Citation Nr: 1341742	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-41 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tumors.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 through August 1981, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran has perfected a timely appeal of that decision, with respect to the issues noted above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's claim for service connection for tumors, the Board notes that the Veteran's period of active duty included service in Vietnam during the Vietnam War.  Hence, he is presumed to have been exposed to Agent Orange during his active duty service.  38 C.F.R. § 3.307(a)(6)(iii).  In support of his claim, the Veteran has alleged that his tumors resulted from his in-service Agent Orange exposure.

By history, the Veteran related that he was treated for a lipoma during his active duty service in 1984.  June 1982 treatment records from Matagorda General Hospital, which would pertain to treatment received by the Veteran during his active duty service, show that the Veteran was treated at that time for headaches and mild numbness and weakness of his left extremities.  Additionally, post-service private and VA treatment records show that the Veteran has been diagnosed with and treated for multiple benign but recurring tumors and polyps around his body to include the pituitary region of his brain, adrenal glands, and colon.

The Board notes that benign tumors such as those involved in this appeal are not identified under 38 C.F.R. § 3.309(e) as being presumptively related to in-service Agent Orange exposure.  Further, the record does not contain any opinions as to the cause or origin of the Veteran's benign tumors.  In view of the foregoing, the evidence is insufficient to allow the Veteran to make a determination as to whether a relationship exists between his benign tumors and his active duty service.  Under the circumstances, the Veteran should be afforded a VA examination, to determine whether the Veteran's tumors are related to his in-service Agent Orange exposure; in-service lipoma, headaches, and symptoms in his left extremities; or to any other injury or illness sustained during his active duty service.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection for peripheral neuropathies of the left upper and left lower extremities, the Board notes that service connection is in effect for the Veteran for diabetes mellitus, type II.  To date, the Veteran has not received a VA neurological examination to determine whether the Veteran has peripheral neuropathies in his left extremities, and if so, whether they are related to his service-connected diabetes mellitus.  Accordingly, the Veteran should also be arranged to undergo a VA examination addressing the etiology of these claimed disabilities.  38 C.F.R. § 3.159(c)(4).

Additionally, post-service treatment records reflect that the Veteran continued to report headaches radiating into the left side of his body and associated left upper and left lower extremity numbness and weakness.  In October 2001, the Veteran's private physician, Dr. C.A.V., opined that the Veteran's headaches and left-sided symptoms may be related to his pituitary tumor pressing on the left side of his brain. notes that the Veteran has continued to report headaches which radiated into the left side of his body.  Nonetheless, Dr. C.A.V. does not provide an adequate explanation or point to any specific findings in the record or any medical principles or authority which support his conclusion.

At most, the current evidence appears to suggest a possible relationship between the Veteran's claimed neuropathies in his left extremities and his pituitary tumor.  Accordingly, if the examining VA neuropathologist determines that the Veteran's pituitary tumor is related to his in-service Agent Orange exposure; in-service lipoma, headaches, and symptoms in his left extremities; or to any other injury or illness sustained during his active duty service, the examining VA neurologist should also provide an opinion as to whether any neuropathy in the Veteran's left upper and lower extremities are caused by or a result of the Veteran's pituitary tumor.

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed tumors and upper and lower left extremity neuropathies since July 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for tumors, left upper extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of his claimed tumors and peripheral neuropathies.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his claimed tumors and peripheral neuropathies since July 2013.

2.  Make efforts to obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran must be afforded a full VA examination, to explore the nature of his tumors, and, whether any tumors are related to the Veteran's active duty service.  The designated VA examiner should be requested to review the entire claims file (including Virtual VA and VBMS records) in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis related to the Veteran's tumors.  The examiner should also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's tumors are related to his presumed in-service Agent Orange exposure; in-service lipoma documented in his service treatment records; headaches and left extremity symptoms documented in the June 1982 records from Matagorda General Hospital; or to any other injury or illness sustained during his active duty service.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  The Veteran should be afforded a full VA examination, to explore the nature of his claimed left upper and lower extremity peripheral neuropathies, and, whether any diagnosed neuropathies are related to any of the Veteran's service-connected disabilities, or, is related to the Veteran's active duty service.  The designated VA examiner should be requested to review the entire claims file (including Virtual VA and VBMS records) in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis related to the Veteran's claimed left upper and lower extremity neuropathies.  The examiner should also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed neuropathies are caused by or the result of his diabetes mellitus, type II or any other service-connected disability.

If the Veteran's pituitary tumor is related to the Veteran's active duty service, then the examiner should also provide an opinion as to whether any diagnosed neuropathy is at least as likely as not caused by or the result of the Veteran's pituitary tumor.  In providing the requested opinion, the examiner should consider and address the October 2001 opinion provided by Dr. C.A.V., and if the examiner does not concur with that opinion, provide an explanation as why he or she does not concur.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  If the Veteran fails to report to either of the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the claims for service connection for tumors, left upper extremity peripheral neuropathy, and left lower extremity peripheral neuropathy should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


